IN THE COMMONWEALTH COURT OF PENNSYLVANIA

State Farm Fire and Casualty          :
Company A/S/O JC Investment, Inc.;    :
Restaurant Development, LLC,          :
                   Appellants         :
                                      :
            v.                        :   No. 916 C.D. 2016
                                      :   Argued: February 6, 2017
JPC Group, Inc.                       :


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                                 FILED: March 9, 2017

            State Farm Fire and Casualty Company (State Farm) appeals a
decision of the Court of Common Pleas of Philadelphia County (trial court) that
denied State Farm’s motion in limine to preclude JPC Group, Inc. from presenting
evidence on its asserted qualified immunity defense. The trial court did so because
it concluded that JPC Group was acting as an employee of the City of Philadelphia
when it demolished a fire-damaged building and, thus, immune from tort liability.
JPC Group counters that all of the issues State Farm raises in this appeal were
waived due to its failure to file a post-trial motion. We reverse and remand for
further proceedings.
                                  Background

            On December 24, 2012, a fire severely damaged a three-story building
at 4912 Baltimore Avenue in the City of Philadelphia (City). To investigate the
origin of the fire, the Fire Marshal decided that either the front or back of the
building had to be removed.      The inspectors from the City’s Department of
Licensing and Inspection expressed concern that the demolition work created the
risk of damage to the one-story buildings on either side of the damaged three-story
building. JPC Group was selected to do the demolition work because it had
previously performed such work for the City.
            The City has an annual Master Demolition Contract (Contract) with
JPC Group. The Contract authorizes JPC Group to submit demolition service bids
to the City “in open competition with other contractors so qualified.” Reproduced
Record at 36a-37a (R.R. ___). The Contract provides “no guarantee that the
contractor will be awarded bids against this Contract.” R.R. 37a. To be eligible to
participate, JPC Group is required to provide security in the form of a
“performance bond” and “payment bond” as prescribed by the City. R.R. 38a.
JPC Group is further required to carry its own liability insurance that names the
City, its officers, and employees as additional insureds. In addition, the Contract
requires JPC Group to indemnify the City for any costs, expenses, damages, and
liabilities the City might incur as a consequence of JPC Group’s performance of
demolition services.
            Richard Quigley, an inspector for the Department of Licensing and
Inspection, testified in his deposition that the City chose JPC Group to demolish
the fire-damaged building “because of the way the building was situated … a three
story building above two one story buildings. So we wanted to bring on somebody
who had the equipment and the manpower and the experience … to deal with the
situation.” R.R. 452a; Notes of Testimony, 10/24/2014, at 11-12 (N.T. __).
            In preparation for the demolition process, JPC Group laid down tires
and sheets of plywood on the roofs of the adjacent one-story buildings to protect
them from falling bricks. The company then moved its excavator onto the scene to


                                        2
perform the demolition work. The Fire Marshal, who was present at the scene, set
up a “command post” at an adjacent property to watch the demolition.1 During the
process, the sidewalls of the building collapsed outward, causing damages to the
adjacent one-story buildings, one of which was owned by Jason and Min Lee, JC
Investment, Inc., and Restaurant Development, LLC (Owners).
              State Farm, acting as Owners’ subrogee, sued JPC Group for
negligence. Owners also sued.2 The trial court consolidated the two matters. JPC
Group asserted in its answer with new matter, inter alia, that State Farm’s claims
were barred by the doctrine of qualified immunity. The parties deposed the City’s
Fire Marshal, inspectors, Chief of Contractual Services at the Department of
Licensing and Inspection, as well as several employees of JPC Group. State Farm
also prepared an expert report to show that JPC Group acted negligently in
demolishing the fire-damaged building.
              On July 7, 2015, State Farm filed a motion in limine with the trial
court to preclude JPC Group from presenting evidence on its asserted defense of
qualified immunity. On December 4, 2015, State Farm’s counsel sent a letter to
the presiding judge of the upcoming trial, suggesting that the trial court rule on the

1
  Fire Marshal Andrew Robinson testified in his deposition as to the reason he set up the
command post: “We’d go in there and we’d talk about it…we say what we observed on the outer
side, what we want to do next, what we want to have the crane operators do. And that was just
someplace to get out of the cold … it was the warmest of the two properties.” R.R. 133a; N.T.,
10/24/2014, at 66. The Fire Marshal further testified: “[The] property gave us access to the area
where we could see down into the property as the equipment operator was extracting the building
beams, and stuff, out of there. From his property we could see down into it.” R.R. 133a; N.T.,
10/24/2014, at 67.
2
  Owners sued JPC Group to recover the monetary damages that are not covered by State Farm’s
insurance policy. As noted above, Owners’ action was consolidated with State Farm’s. Owners’
appeal to this Court, also decided today, was separately docketed. Lee v. JPC Group, Inc., (Pa.
Cmwlth., No. 1000 C.D. 2016, filed March 9, 2017).


                                               3
immunity issue before trial.    Counsel stated that the immunity issue, which
“features so prominently in JPC Group’s defense,” is “plainly a threshold question
whose answer decides whether JPC can be held liable.” State Farm’s Reply Brief,
Exhibit A at 1. Specifically, State Farm’s counsel suggested the following
procedure for the trial court to rule on the immunity issue: “counsel could submit
short briefs on the [immunity] issue first thing Monday morning … the Court could
consider these short briefs, and then hold oral argument. Then … counsel could
either begin the trial with opening statements, or hear Your Honor announce her
decision in favor of immunity (which would effectively end the trial).” State
Farm’s Reply Brief, Exhibit A at 2. After sending the above letter, State Farm
filed a motion for summary judgment, which the trial court refused to consider as
untimely.
            On December 7, 2015, both parties appeared before the trial court and
first addressed the status of the case. State Farm’s counsel informed the court that
there were a number of undecided motions in limine, some of which related to the
immunity issue. The trial court acknowledged that immunity would be the “first
and foremost” issue to be decided. R.R. 600a. JPC Group’s counsel stated that his
client had responded to the motion in limine, and that “the only question is whether
[the judge] want[s] to decide [the immunity issue] on papers or whether [she]
want[s] to hear testimony from the witnesses with regard to that issue.” R.R. 601a.
Assured by JPC Group’s counsel that live testimony from the witnesses would not
be different from the depositions, the trial court decided to rule on the immunity
issue based on the depositions. The matter was continued until December 9, 2015.
            On December 9, 2015, the parties reconvened and the trial court
denied State Farm’s motion in limine. The court found that JPC Group acted as an


                                         4
employee of the City on the date of the incident and, thus, was immune from
liability under what is commonly known as the Political Subdivision Tort Claims
Act, 42 Pa. C.S. §§8541-8542 (Tort Claims Act).3 State Farm appealed to the
Superior Court, without first filing post-trial motions. The Superior Court ordered
State Farm to show cause as to the basis for appellate jurisdiction. State Farm
responded that it was not required to file post-trial motions because the trial court
had not conducted a trial; rather, the court had issued a final order by ruling on
State Farm’s motion in limine. The Superior Court later transferred the case to this
Court.
              On appeal,4 State Farm argues that the trial court erred in deciding that
JPC Group acted as an employee of the City and is immune under Section 8541 of
the Tort Claims Act, 42 Pa. C.S. §8541. State Farm contends that JPC Group acted
as an independent contractor for the City. JPC Group responds that all of the
issues that State Farm raises in its appeal were waived due to its failure to file post-
trial motions. JPC Group also argues that, in any event, the trial court did not err
in holding that it acted as an employee of the City and, thus, is immune from
liability.

3
  Section 8541 of the Tort Claims Act provides: “Except as otherwise provided in this
subchapter, no local agency shall be liable for any damages on account of any injury to a person
or property caused by any act of the local agency or an employee thereof or any other person.”
42 Pa. C.S. §8541. Section 8542 provides exceptions, i.e., the circumstances where a local
agency may be found liable for damages caused by its employee. 42 Pa. C.S. §8542. The trial
court, in holding that JPC Group is immune from liability under Section 8541, did not consider
the applicability of any of the exceptions in Section 8542.
4
  Whether a person acts as an independent contractor or an employee is a question of law fully
reviewable by this Court. Johnson v. Workers’ Compensation Appeal Board (Dubois Courier
Exp.), 631 A.2d 693, 696 (Pa. Cmwlth. 1993). Accordingly, our standard of review is de novo,
and the scope of review is plenary. The Medical Shoppe, Ltd. v. Wayne Memorial Hospital, 866
A.2d 455, 459 n.10 (Pa. Cmwlth. 2005).


                                               5
                                Post-trial Motions

             We first consider whether State Farm was required to file post-trial
motions in order to preserve the issues raised in this appeal. Post-trial motions are
required by Pennsylvania Rule of Civil Procedure No. 227.1, which states, in
relevant part, as follows:

             Rule 227.1. Post-Trial Relief
             (a) After trial and upon the written Motion for Post-Trial
             Relief filed by any party, the court may
                  (1) Order a new trial as to all or any of the issues;
                      or
                  (2) Direct the entry of judgment in favor of any
                      party; or
                  (3) Remove a nonsuit; or
                  (4) Affirm, modify or change the decisions; or
                  (5) Enter any other appropriate order.
             (b) Except as otherwise provided by Pa. R.E. 103(a), post-trial
             relief may not be granted unless the grounds therefor,
                    (1) If then available, were raised in pre-trial
                    proceedings or by motion, objection, point for
                    charge, request for findings of fact or conclusions
                    of law, offer of proof or other appropriate method
                    of trial; and
                    (2) Are specified in the motion. The motion shall
                    state how the grounds were asserted in pre-trial
                    proceedings or at trial. Grounds not specified are
                    deemed waived unless leave is granted upon cause
                    shown to specify additional grounds.
             (c) Post-trial motions shall be filed within ten days after



                                          6
                   (1) Verdict, discharge of the jury because of
                   inability to agree, or nonsuit in the case of a jury
                   trial; or
                   (2) Notice of nonsuit or the filing of the decision
                   in the case of a trial without jury.

PA. R.C.P. No. 227.1.      In short, a party must file post-trial motions at the
conclusion of a trial in any type of action in order to preserve claims that the party
wishes to raise on appeal. Issues not raised in a timely post-trial motion will be
deemed waived. Chalkey v. Roush, 805 A.2d 491, 494 (Pa. 2002). The Supreme
Court has held that Rule 227.1 “speaks only to the post-trial scenario, and not to all
instances where reconsideration by the trial court might be salutary.” Newman
Development Group of Pottstown, LLC v. Genuardi’s Family Markets, Inc., 52
A.3d 1233, 1248 (Pa. 2012) (Newman).
             The parties do not dispute the fact that post-trial motions must be filed
at the conclusion of a trial to preserve claims for appellate review. They disagree
on whether a “trial” preceded the trial court’s December 9, 2015, order ruling that
JPC Group was immune. JPC Group argues that because the parties agreed to
proceed to a non-jury trial “on the papers,” there was “a trial by reading the
depositions and other documents submitted to the Court at time of trial.” JPC
Group Brief at 1. Thereafter, the trial court judge signed a Trial Worksheet,
showing that she had conducted a non-jury trial. JPC Group Brief at 2; Exhibit A.
JPC Group argues that, in holding that it was an employee of the City, the trial
court acted as a fact finder and, thus, its December 9, 2015, order was a “verdict.”
Because State Farm appealed a “verdict” without first filing post-trial motions, it
should be deemed to have waived all of the issues in this appeal.




                                          7
               State Farm responds that despite the form of the trial court’s order, no
“trial” took place. What the parties agreed to, State Farm alleges, was to resolve
the immunity issue pre-trial, as a threshold issue in State Farm’s motion in limine.
The trial judge’s ruling was based on a review of the motion and the accompanying
exhibits. There were no opening statements. State Farm was not on notice that the
trial court was conducting a non-jury trial rather than making a pre-trial ruling on a
dispositive motion. In fact, the trial court specifically stated that the ruling at issue
was made on the motion in limine.
               To further its argument, State Farm directs our attention to the note
that accompanies Rule 227.1(c): “[a] motion for post-trial relief may not be filed to
orders disposing of preliminary objections, motions for judgment on the pleadings
or for summary judgment, motions relating to discovery or other proceedings
which do not constitute a trial.” PA. R.C.P. No. 227.1(c), note (emphasis added).
State Farm argues that the trial court’s December 9, 2015, order disposed of its
motion for summary judgment; therefore, a post-trial motion was unnecessary and,
in fact, prohibited.
               The Rules of Civil Procedure do not define the term “trial,” and they
do not address what constitutes a “trial” under Rule 227.1.5 To ascertain the
meaning of the Rules of Civil Procedure, we employ the rules of construction for
guidance. See PA. R.C.P. Nos. 51-153. Rule 126 provides that the Rules “shall be
liberally construed to secure the just, speedy and inexpensive determination of
every action or proceeding to which they are applicable.” PA. R.C.P. No. 126.

5
  Regarding non-jury trials, Rule 1038(a) of the Rules of Civil Procedure provides, in relevant
part, “the trial of an action by a judge sitting without a jury shall be conducted as nearly as may
be as a trial by jury is conducted and the parties shall have like rights and privileges, including
the right to move for nonsuit.” PA. R.C.P. No. 1038(a).


                                                8
“The object of all interpretation and construction of rules is to ascertain and
effectuate the intention of the Supreme Court.” PA. R.C.P. No. 127(a). Further,
Rule 129(e) provides that “[a] note to a rule or an explanatory comment is not a
part of the rule but may be used in construing the rule.” PA. R.C.P. No. 129(e).
              In Newman, 52 A.3d 1233, our Supreme Court considered whether a
remand proceeding constituted a “trial” for the purpose of the post-trial motion
requirement. The Supreme Court declined to adopt a definition for “trial” under
Rule 227.1. However, it stressed that it had “a strong interest in the preservation of
consistency and predictability in the operation of our appellate process,” and
recognized that the consequence of failing to file post-trial motions is significant.
Id. at 1246. Accordingly, the Supreme Court explained that

              to warrant the heavy consequence of waiver, in a rules
              schemata designed to secure the just, speedy and inexpensive
              determination of disputes, the applicability of the Rule should
              be apparent upon its face or, failing that, in clear decisional law
              construing the Rule.

Id. at 1247 (quotation marks omitted) (emphasis added). Stated otherwise, there
must be “sufficient predictability to practicing attorneys regarding when post-trial
motions must be filed.” Id. at 1249.
              After reviewing the language of Rule 227.1 and the existing case law
interpreting the Rule, the Supreme Court concluded that post-trial motions are not
required in an appeal from a remand proceeding.6 Id. at 1248. The Court also
reviewed the trial court’s order on remand, and concluded that the trial court did


6
  In making that determination, the Supreme Court did not decide whether prior decisions
correctly interpreted Rule 227.1; rather, the Court focused on whether those decisions conveyed
notice to practicing attorneys regarding when post-trial motions must be filed.


                                              9
not view its activities on remand as a trial.7                 The Court concluded that the
appellants were not on notice that the remand proceeding constituted a “trial”
under Rule 227.1 and, thus, could not be reasonably expected to file a post-trial
motion when appealing from the trial court’s order on remand. Id.
               Applying the above principles to the case at bar, we reject JPC
Group’s assertion that the trial judge conducted a non-jury trial “on the papers.”
The trial court’s December 9, 2015, order ruled on State Farm’s motion in limine.
As was the case for the appellants in Newman, State Farm was not on notice that
the trial judge was conducting a trial that would conclude in a verdict. At the
December 7, 2015, hearing, the trial judge acknowledged the multiple motions in
limine, including the one to preclude JPC Group from presenting evidence on its
immunity defense. The trial judge also observed that immunity was a threshold
issue.    Based on assurances by JPC Group’s counsel that the witnesses’ live
testimony would be the same as their deposition testimony, the trial judge decided
to rule on the immunity issue based on the depositions and related documents.
               On December 9, 2015, when the parties and the witnesses reconvened,
the trial court denied State Farm’s motion in limine. The trial court explained that
it found JPC Group to be an employee of the City when the accident occurred. No
opening statements or oral arguments were made on either December 7 or


7
  The trial court, on remand, was directed by the Superior Court to calculate damages based upon
the existing record and terms of a lease agreement. The trial court recalculated the damages as
directed. Its order stated, in relevant part, “[c]ounsel … correctly argues that there is no need nor
is it appropriate to take additional evidence in this matter. The trial has ended and the directives
of the Superior Court require that the trial court compute damages of record consistent with its
opinion.” Newman, 52 A.3d at 1247-48. The Supreme Court found that the language “the trial
has ended” clearly indicated that the trial court did not view its activities on remand as a trial. Id.
at 1248.


                                                 10
December 9, 2015; no briefs were submitted. Reasonably, State Farm concluded
that the trial judge was ruling solely on the motion in limine.
              Further, Rule 227.1 and the existing decisional law do not provide
“sufficient predictability” that appealing from a ruling made “on the papers” would
require filing of post-trial motions. By its plain terms, Rule 227.1 does not address
the circumstance of a “trial on the papers.” Rather, Rule 1038(a) governing non-
jury trials provides that “the trial of an action by a judge sitting without a jury shall
be conducted as nearly as may be as a trial by jury is conducted and the parties
shall have like rights and privileges….” PA. R.C.P. No. 1038(a) (emphasis added).
The decisional law does not suggest that the Supreme Court contemplated a “trial
on the papers” when it adopted Rule 227.1. To the contrary, the Court recognized
that certain proceedings, such as motions for summary judgment or motions related
to discovery, do not constitute a trial. Case law further provides that when a trial
court disposes of a motion in chambers and the jury has heard no evidence, the trial
court’s disposition is not considered a verdict. DiGregorio v. Keystone Health
Plan East, 840 A.2d 361, 365 (Pa. Super. 2003). Likewise, here, State Farm was
not on notice that its appeal from the trial court’s ruling “on the papers” would
require it to first file a post-trial motion.
              JPC Group argues that the trial court, by reviewing depositions and
other documents, made factual findings, which is the hallmark of a “trial” under
Rule 227.1. The Supreme Court, however, has declined to adopt such a rule. In
Newman, the Supreme Court stated:

              [W]e could adopt a more limited rule requiring post-trial
              motions any time fact-findings were involved, on grounds that
              resolution of a factual dispute, however narrow or discrete, is
              sufficiently like a trial to trigger the underlying rationale. But,
              our task is not to implement a principle animating a Rule, via a

                                                11
            waiver holding; rather, the task is to determine whether the
            language in our Rule, or governing decisional law, fairly
            conveys that such a requirement already exists, such that
            noncompliance requires a waiver finding.

Newman, 52 A.3d at 1248.
            For all of the foregoing reasons, we conclude that the trial court’s
December 9, 2015, order was not rendered at the conclusion of a trial; rather, it
was a ruling on a motion in limine.          According to Rule 227.1(c) and its
accompanying notes, such a ruling does not constitute a trial. State Farm’s appeal
of an order disposing of a motion in limine, therefore, did not require filing of a
post-trial motion under Rule 227.1.

                         Independent Contractor Status

            State Farm argues that the trial court erred in deciding that JPC Group
acted as an employee of the City and is immune from liability under Section 8541
of the Tort Claims Act, 42 Pa. C.S. §8541. Rather, JPC Group acted as an
independent contractor for the City on the date of the accident. We agree.
            Section 8501 of the Judicial Code defines the term “employee” as
follows:

            Any person who is acting or who has acted on behalf of a
            government unit whether on a permanent or temporary basis,
            whether compensated or not and whether within or without the
            territorial boundaries of the government unit, including any
            volunteer fireman and any elected or appointed officer, member
            of a governing body or other person designated to act for the
            government unit. Independent contractors under contract to the
            government unit and their employees and agents and persons
            performing tasks over which the government unit has no legal
            right of control are not employees of the government unit.




                                        12
42 Pa. C.S. §8501 (emphasis added). “While no hard and fast rule exists to
determine whether a particular relationship is that of employer-employee or owner-
independent contractor, certain guidelines have been established and certain factors
are required to be taken into consideration.” Edwards v. Workers’ Compensation
Appeal Board (Epicure Home Care, Inc.), 134 A.3d 1156, 1162 (Pa. Cmwlth.
2016) (quoting Hammermill Paper Co. v. Rust Engineering Co., 243 A.2d 389,
392 (Pa. 1968)). These factors include:

             (1) control of manner the work is done; (2) responsibility for
             result only; (3) terms of agreement between the parties; (4)
             nature of the work/occupation; (5) skill required for
             performance; (6) whether one is engaged in a distinct
             occupation or business; (7) which party supplies the
             tools/equipment; (8) whether payment is by time or by the job;
             (9) whether work is part of the regular business of employer;
             and, (10) the right to terminate employment.

Edwards, 134 A.3d at 1162. The existence of an employer-employee relationship
is a question of law based on the facts presented in each case. Id.
             Although no one factor is dispositive, control over the work to be
completed and the manner in which it is to be performed are the primary factors in
establishing an employer-employee relationship. Id. Control exists where the
alleged employer possesses the right to select the employee; the right and power to
discharge the employee; the power to direct the manner of performance; and the
power to control the employee. Id. (citing American Road Lines v. Workers’
Compensation Appeal Board (Royal), 39 A.3d 603, 611 (Pa. Cmwlth. 2012)).
             Here, JPC Group, a company engaged in the business of excavation
and demolition, performs demolition work for the City pursuant to an annual
Master Demolition Contract with the City. The Contract identifies JPC Group as a
“contractor” and requires it to indemnify the City; carry its own liability insurance;
                                          13
name the City and its employees as additional insureds; and provide security prior
to commencing work. There is no guarantee that the City will assign demolition
work to JPC Group; rather, the company must submit bids and compete with other
qualified contractors. Further, JPC Group can turn down a job that it believes it
cannot perform safely.
            On the date of the accident, the City chose JPC Group to demolish the
fire-damaged building because it possessed “the equipment and the manpower and
the experience” to complete the work. R.R. 452a; N.T., 10/24/2014, at 12. JPC
Group provided the tools to perform the demolition. It selected the method of
demolition and retained control over the demolition process. Neither the Fire
Marshal nor the Department of Licensing and Inspection instructed JPC Group on
the manner in which the work was performed.
            In holding that JPC Group was an employee of the City, the trial court
credited the testimony of the Fire Marshal and other City employees. Specifically,
the Fire Marshal testified that he set up a “command post” at the scene to watch the
demolition process and to discuss what “[he] want[ed] to have the crane operators
do.” R.R. 133a; N.T., 10/24/2014, at 66. Michael Curran and Richard Quigley,
inspectors from the Department of Licensing and Inspection, also testified
regarding the standard procedures for a fire-related demolition. Curran testified
that the Contractual Services of the Department of Licensing and Inspection had
the ability to “hire and fire and pay the contractor.” R.R. 565a; N.T., 10/24/2014,
at 22. Curran also testified that a meeting was usually held among the Fire
Marshals, the inspectors, and the contractor; the Fire Marshals would provide
directions, and the inspectors would address safety issues. Id. Quigley testified




                                        14
that the Department acted as a “liaison” between the Fire Marshals and the
contractor:

              [Question]: So who tells them when to stop taking down a
              structure?
              [Answer]: Well, what happen[s] is … L& I [The Department] is
              like kind of a liaison between a Fire Marshal and the contractor.
              So the Fire Marshal says, well, I want them to stop right there
              and like bring some of the debris out so we can sift through it
              and look for, you know, whatever they’re looking for. And so
              they’ll tell me that. And I’ll tell [the contractor] … [to] stop for
              a minute and spread this debris out so they can check what they
              want to check.”

R.R. 457a; N.T., 10/24/2014, at 30. The trial judge, based on the above testimony,
found that the City exercised sufficient control over JPC Group’s demolition work
to be an employer. We disagree.
              Quigley’s testimony indicates only that he inspected the progress of
JPC Group’s work, which “does not require an inference of exclusive control over
the manner of performance of the work, but rather only of interest in the result.”
Cox v. Caeti, 279 A.2d 756, 758 (Pa. 1971). Similarly, the meetings held among
the Fire Marshal, the inspectors, and JPC Group reflected, at most, a discussion of
the desired end result and safety considerations. We therefore conclude that the
testimony of these witnesses does not support the trial court’s conclusion that the
City, through its Fire Marshal or the inspectors, controlled the manner in which
JPC Group performed the demolition work.
              The trial court also found that the City’s payment of JPC Group by the
hour was evidence of an employer-employee relationship. Such finding was based
on the testimony of Stephen Gallagher, a supervisor at the Contractual Services of
the Department of Licensing and Inspection, who testified that the bill JPC Group

                                           15
submitted showed “[t]he men that were there, per hour; the equipment there per
hour.” R.R. 472a; N.T., 10/24/2014, at 16. This testimony, however, reflects only
that JPC Group charged an hourly rate for labor and equipment, which is consistent
with the customary practices for many independent contractors. Thus, the trial
court’s legal conclusion is not supported by the evidence.8 Moreover, the fact that
JPC Group submitted an itemized bill to the City after it completed the work shows
that JPC Group was paid by the job, another hallmark of an owner-independent
contractor relationship. Edwards, 134 A.3d at 1162.

                                         Conclusion

              In summary, we hold that State Farm was not required to file post-trial
motions from the trial court’s order denying State Farm’s motion in limine. We
further hold that the trial court erred in finding that JPC Group acted as an
employee of the City and was immune from liability under Section 8541 of the
Tort Claims Act. Accordingly, we reverse the trial court’s order and remand for
further proceedings on State Farm’s negligence claim.

                                        ______________________________________
                                        MARY HANNAH LEAVITT, President Judge




8
  Even assuming, arguendo, that the trial court was correct in finding that JPC Group acted as an
employee of the City, such finding would not automatically warrant a conclusion that JPC Group
is immune from liability under Section 8541 of the Tort Claims Act, 42 Pa. C.S. §8541. Section
8541 provides, “[e]xcept as otherwise provided in this subchapter, no local agency shall be
liable for any damages on account of any injury to a person or property caused by any act of the
local agency or an employee thereof or any other person.” 42 Pa. C.S. §8541(emphasis added).
If an enumerated exception to immunity in Section 8542 is applicable, the local agency will be
liable. 42 Pa. C.S. §8542. The trial court did not consider the applicability of any of the
exceptions in Section 8542.


                                               16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

State Farm Fire and Casualty             :
Company A/S/O JC Investment, Inc.;       :
Restaurant Development, LLC,             :
                   Appellants            :
                                         :
            v.                           :   No. 916 C.D. 2016
                                         :
JPC Group, Inc.                          :

                                   ORDER

            AND NOW, this 9th day of March, 2017, the order of the Court of
Common Pleas of Philadelphia County dated December 9, 2015, is REVERSED
and the above-captioned matter is REMANDED for further proceedings in
accordance with the attached opinion.
            Jurisdiction relinquished.

                                  ______________________________________
                                  MARY HANNAH LEAVITT, President Judge